Exhibit 10.4
 
PURCHASE AGREEMENT JOINDER
 
WHEREAS, GenCorp Inc., an Ohio corporation (the “Issuer”), Aerojet-General
Corporation, an Ohio corporation (the “Existing Guarantor”) and the Initial
Purchasers named therein (the “Initial Purchasers”) heretofore executed and
delivered a Purchase Agreement, dated January 18, 2013 (the “Purchase
Agreement”), providing for the issuance and sale of the Securities pursuant to
the Purchase Agreement; and
 
WHEREAS, as required by the Purchase Agreement, each New Guarantor, which was
originally not a party thereto, has agreed to join in the Purchase Agreement on
the Acquisition Date.
 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement.
 
NOW, THEREFORE, each New Guarantor party hereto hereby agrees for the benefit of
the Initial Purchasers, as follows:
 
1.           Joinder.  Each of the undersigned hereby acknowledges that it has
received and reviewed a copy of the Purchase Agreement and all other documents
it deems fit to enter into this Joinder Agreement (the “Joinder Agreement”), and
acknowledges and agrees to (i) join and become a party to the Purchase Agreement
as indicated by its signature below; (ii) be bound by all covenants, agreements,
representations, warranties and acknowledgments attributable to a Guarantor or a
New Guarantor in the Purchase Agreement as if made by, and with respect to, each
New Guarantor signatory hereto; and (iii) perform all obligations and duties
required of a Guarantor or a New Guarantor pursuant to the Purchase Agreement.
 
2.           Representations and Warranties and Agreements.  Each of the
undersigned New Guarantors hereby represents and warrants to and agrees with the
Initial Purchasers that it has all the requisite corporate or organizational
power and authority to execute, deliver and perform its obligations under this
Joinder Agreement and to consummate the transactions contemplated hereby, that
this Joinder Agreement has been duly and validly authorized and that when this
Joinder Agreement is executed and delivered, it will constitute a valid and
legally binding agreement enforceable against each of the undersigned in
accordance with its terms (subject to the Enforceability Exceptions).
 
3.           Counterparts.  This Joinder Agreement may be signed in one or more
counterparts (which may be delivered in original form, facsimile or “pdf” file
thereof), each of which shall constitute an original when so executed and all of
which together shall constitute one and the same agreement.
 
4.           Amendments.  No amendment or waiver of any provision of this
Joinder Agreement, nor any consent or approval to any departure therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
parties thereto.
 
5.           Headings.  The section headings used herein are for convenience
only and shall not affect the construction hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           APPLICABLE LAW.  THE VALIDITY AND INTERPRETATION OF THIS JOINDER
AGREEMENT, AND THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED WHOLLY THEREIN, WITHOUT GIVING EFFECT TO ANY
PROVISIONS THEREOF RELATING TO CONFLICTS OF LAW.
 


 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has executed this agreement this
14th day of June 2013.
 



 
PRATT & WHITNEY ROCKETDYNE, INC.,
a Delaware corporation
     
By:
/s/ Kathleen E. Redd
   
Name:
Kathleen E. Redd
   
Title:
Vice President and Treasurer






 
ARDE, INC.,
a New Jersey corporation
     
By:
/s/ Kathleen E. Redd
   
Name:
Kathleen E. Redd
   
Title:
Vice President and Treasurer






 
ARDE-BARINCO, INC.,
a New Jersey corporation
     
By:
/s/ Kathleen E. Redd
   
Name:
Kathleen E. Redd
   
Title:
Vice President and Treasurer







The foregoing Joinder Agreement is hereby
confirmed and accepted as of the
date first above written.
     
MORGAN STANLEY & CO. LLC
     
By:
/s/ Nicholas Romig
   
Name:
Nicholas Romig
   
Title:
Authorized Signatory
 







[Signature Page to Purchase Agreement Joinder]

